DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-16 and 50-51 are currently pending in the application with original claim 4 withdrawn. Therefore claims 1-3, 5-16 and 50-51 are examined on the merits below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-16, 50, 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima et al (US20120027748A1) as further evidenced by Ni et al (Blood 3 DEC 2015). Claim 1 describes a method for “selectively” augmenting expansion of donor CD8+ T cells in lymphoid tissues in a subject which involves administering for example a dose of a therapeutic anytime from about 10 days before HCT to about 6 weeks after HCT modified by an “or”. The .  
In regards to claim 1, the disclosure of Matsushima describes administration of an agent which is capable of depleting CD4+ T cells at an early stage following hematopoietic stem cell transplantation (HSCT), a type of HCT. The agent which depletes CD4+ T cells is described as (abstract, 0010) maintaining a graft vs tumor effect in the subject to which the agent is administered. the disclosure of Matsushima does not particularly describe the in-vivo expansion of the CD8+ T cells in a subject utilizing the claimed method, nor does it describe augmenting the PD-L1 tissue expression in the recipient. As the disclosure of Matsushima does describe the claimed method of treating/preventing, one would therefore expect that this method would inherently provide the claimed effects in the individual receiving the treatment and thus an expected result of the disclosed treatment (see MPEP 2112 I, II). In further support of the claimed method of Matsushima providing the inherent features as instantly claimed, one can look to the disclosure of Ni et al (Blood 3 DEC 2015). The disclosure of Ni describes that the depletion of CD4+ T cells in recipients of HCT increases the expression of PD-L1 on the tissue of non-lymphoid organs in the recipient through a mechanism that is purported to be dependent on a global overall increase in interferon gamma levels in the said recipient after treatment. This increase in interferon gamma increases the PD-L1 on the tissues of recipient, but not in lymphoid tissues as such, and therefore selectively depletes tissue reactive (autoreactive) CD8+ T cells but not lymphoid derived/resident T cells thereby preserving/expanding the population of beneficial CD8 T cells which may be responsible for GVT but selectively deleting the autoreactive T cells in-vivo tissues that are deleteriously targeted preventing both chronic and . 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. as applied to claim 1 above, and further in view of Ni. Matsushima describes all the limitations of the method of claim 1 but does not particularly describe administration of a dose of interferon gamma to a subject in addition to the agent which depletes CD4+ T cells in vivo in the subject. However, the disclosure of Ni describes that increased levels of gamma-interferon are a result of CD4+ depletion in recipients of HCT therapy, and that this in turn results in increased levels of expression of PD-L1 on the tissues of recipient subject (outside of lymphoid tissues). This increased PD-L1 expression in the tissues of the subject is ultimately responsible for the differential apoptotic events elicited by the initial depletion of CD4+ T cells in the recipient through selective induction of apoptotic events in population of CD8 T cells through engagement of the PD-1/PD-L1 pathways. It would therefore be an additional obvious step to administer exogenous interferon gamma to the disclosed protocols for the purposes of potentially bypassing the CD4 T cell depletion step in favor of directly influencing the expression of the PD-L1 on the donor target tissues thereby abrogating the GVHD causative agents such as autoreactive CD8+ T cells. In regards to the claim 51 and the increased expression of interferon gamma by CD8+ T cells, while considered an inherent feature of the claimed and anticipated method, the disclosure of Ni et al describes that subjects which have depleted CD4+ T cells exhibit increased levels of the interferon gamma in the serum, and selective increased  proliferation of CD8+ T cells in lymphoid tissue of the treated subjects through activation of . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima as applied to claim 1 above, and further in view of Ueha et al (Cancer Immunol Res; 3(6) June 2015).  The method of claim 1 is anticipated by the disclosure of Matsushima as described above but does not particularly describe that the anti-CD4 antibody may be administered prior to the administration of the HCT. The disclosure of Ueha relates to the utilization of an anti-CD4 antibody as treatment for an in-vivo tumor model in mice. Ueha et al describes that the administration of the antibody depletes CD4+ cells in the host, and that this is advantageous in the context of the model. Ueha describes that, in the course of routine optimization mice were treated with anti-CD4 antibody 2 days before to 9 days after inoculation with tumor cells. In a similar context then, one would be motivated through the course of routine pharmacokinetic optimization to administer an antibody such as anti-CD4 prior to administration of the HSCT in a recipient, as such an administration a.) Would likely be still present in the recipient at the time of administration of the HCT due to the long in-vivo half-life of administered IgG antibodies, essentially having the same effect as administering the antibody at a T=0 and b.) With respect to the mechanism of action described by Ni, the pre-depletion would also increase IFN-gamma levels in the host (therefore PD-L1 levels as well) and result in ameliorated GVHD systemic effects from the very initiation of the therapy.
Response to Arguments 35 USC § 102
	In reply to the previous rejection of record the applicant predominantly argues that the reliance on inherency to reject particularly the cancelled claims 17 and 18, elements of which are incorporated into the current amended independent claim 1 and new claims 50 and 51 “lacks any valid basis”.  Applicant appears to disregard arguments and supporting evidence that the anticipated method necessarily does result in the claimed qualitative parameters such as selective expansion of donor CD8+ T cells in lymphoid tissues after HCT. Applicant does not present any arguments relating to the substance of the factual teachings of the reference of Matsushima, as evidenced and supported by the disclosure of Ni et al with regards to the original independent claim 1, or claims 17, 18. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255) (MPEP 2112 V.). As such applicant has offered no evidence as 
Response to Arguments 35 USC § 103
	In regards to the previously outstanding rejections presented above the applicant presents no substantive arguments with respect to the supporting references of Ni and Ueha and therefore the rejections are presented and as needed modified above. 
Conclusion
Summary: No claims are allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644